                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

ADE BROWN, #884273,                                )
                             Plaintiff,            )
                                                   )       No. 1:18-cv-369
-v-                                                )
                                                   )       Honorable Paul L. Maloney
UNKNOWN GREENFIELD, et al.,                        )
                     Defendants.                   )
                                                   )

              ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Ade Brown alleges violations of his civil rights arising from an incident at the

Ionia Correctional Facility.     The controlling pleading is Plaintiff’s second amended

complaint. (ECF No. 49.) Three defendants (Lake, Shafer and Sparry) have not been

served. The other defendants filed a motion for summary judgment based on the failure to

exhaust administrative remedies. (ECF No. 52.) The magistrate judge issued a report

recommending the motion for summary judgment be denied and that the three unserved

defendants be dismissed without prejudice. (ECF No. 58.) Defendants did not file any

objections.   Plaintiff objects to the portion of the R&R recommending the unserved

defendants be dismissed. (ECF No. 59.)

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a
de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).

       The magistrate judge recommends dismissing the three defendants because Plaintiff

failed to comply with a court order. On January 2, 2019, the magistrate judge granted

Plaintiff’s motion for leave to file the second amended complaint and ordered Plaintiff to

provide three copies of the second amended complaint within fourteen days. (ECF No. 48.)

Plaintiff needed to provide three copies because the second amended complaint named

three new defendants: Lake, Shafer and Sparry. The other defendants had already been

served and would automatically receive notice and copies of all electronically docketed

documents. The three copies would be served on the three new defendants by the US

Marshal.

       Plaintiff insists he complied with the Court’s Order and mailed 15 copies of the

second amended complaint. Plaintiff’s objection is overruled. Plaintiff has not supported

his assertion with any evidence. He provided no proof that he mailed any copies to the

Court or the Clerk. The electronic docket does not show that the Court or Clerk received

the three copies Plaintiff was ordered to provide. Plaintiff repeatedly points to the docket

entry for his second amended complaint, ECF No. 49, as evidence that he complied with

the Order and sent copies. The docket entry does not prove Plaintiff sent any copies.

Plaintiff attached his proposed second amended complaint (ECF No. 36-2) as an exhibit to

his motion asking leave to amend the complaint. The document associated with docket entry

49 is the same document Plaintiff sent to the Court as his exhibit, complete with the envelope

he used to mail the motion and exhibit, which bears a US Postal date stamp of July 6, 2018.


                                              2
(PageID.478.) As required by the Court’s January 2 Order, the Clerk docketed the second

amended complaint using the exhibit to Plaintiff’s motion.

       Finally, Plaintiff has not shown good cause for an extension of time under Rule 4(m)

of the Federal Rules of Civil Procedure. The inadvertent failure by Plaintiff to follow the

Order requiring him to provide copies of the second amended complaint does not constitute

good cause for an extension of time to serve a summons and complaint. See Slenzka v.

Landstar Ranger, Inc., 204 F.R.D. 322, 324 (E.D. Mich. 2001) (citing Friedman v. Estate of

Presser, 929 F.2d 1151, 1157 (6th Cir. 1991)); Wise v. Dep’t of Defense, 196 F.R.D. 52, 54

(S.D. Ohio 1999) (citing same).



       For these reasons, the Report and Recommendation (ECF No. 58) is ADOPTED as

the Opinion of this Court.        Defendants Lake, Schafer and Sparry are DISMISSED

WITHOUT PREJUDICE. Defendants’ motion for summary judgment (ECF No. 52) is

DENIED. IT IS SO ORDERED.

Date: October 16, 2019                                       /s/ Paul L. Maloney
                                                                 Paul L. Maloney
                                                                 United States District Judge




                                            3
